Exhibit 10.44

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

THIRD-PARTY MANUFACTURING AGREEMENT

executed as of January 8, 2008 (hereinafter referred to as “Effective Date”) by
and between

BARRIER THERAPEUTICS, INC., a business corporation organized under the laws of
the State of Delaware, U.S.A., having its principal office at 600 College Road
East, Suite 3200 Princeton, New Jersey 08540 (hereinafter referred to as
“BARRIER”)

and

SANICO NV, a business corporation organized under the laws of Belgium, having
its principal office at Veedijk 59, B-2300 Turnhout, (hereinafter referred to as
“SANICO”).

WITNESSETH

WHEREAS, BARRIER wishes to have SANICO Manufacture certain of its pharmaceutical
products; and

WHEREAS, SANICO has the manufacturing facilities, duly authorized by all
competent authorities in Belgium, and has the capability and capacity to
undertake the Manufacturing that is the subject hereof.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein expressed, the parties agree as follows:

 

p1 of 21



--------------------------------------------------------------------------------

Article 1: Definitions

Each term defined below shall, for the purpose of this Agreement, have the
following meaning unless the context otherwise clearly requires and the singular
shall include the plural and vice versa:

 

  1. “Affiliate” shall mean, with respect to a given company, any company which
owns or controls at least fifty per cent (50 %) of the voting stock of such
given company, or any other company at least fifty per cent (50 %) of whose
voting stock is owned by or controlled by such owning or controlling company or
by the given company.

 

  2. “Bulk” shall mean the bulk melt extrudate as specified in Schedule A
attached hereto.

 

  3. “cGMP” shall mean current Good Manufacturing Practices that are during the
term of this Agreement applicable in (i) the United States; (ii) Europe; and
(iii) in any other jurisdiction where Products are to be sold, provided that the
Bulk delivered by BARRIER to SANICO hereunder meets then current Good
Manufacturing Practices in such other jurisdiction.

 

  4. “Know-How” shall mean all secrets and technical and processing data,
information and knowledge concerning the Bulk and/or the Product, including but
not limited to Specifications, manufacturing instructions, quality control
procedures and other like data in BARRIER’s possession, and which has been or
shall be during the term of this Agreement disclosed by BARRIER to SANICO.

 

  5. “Manufacture”, or “Manufacturing” shall mean all steps and operations
involved in the production of Products starting from Bulk, including testing of
Bulk received, pharmaceutical formulation, packaging, labeling, in-process and
quality control, release testing, and storage of the Products, Bulk and
Materials, until delivery thereof to BARRIER or a party designated by BARRIER.

 

  6. “Materials” shall mean all inactive materials, ingredients, excipients
etc., and all packaging and labeling components and materials, purchased by
BARRIER directly, or acquired by SANICO with respect of BARRIER’s requirements
and Specifications as the case may be, for use in the Manufacture of the
Products.

 

  7. “Product” shall mean a finished pharmaceutical product containing Bulk as
active ingredient alone or in combination with other active substances,
manufactured as required by BARRIER pursuant to this Agreement, under Trademark
and under BARRIER label, ready for administration and for use in human medicine
in such dosages and presentations as specified in Schedule A attached hereto.

 

  8. “Replacement Value” with respect to Bulk, shall mean the out of pocket cost
incurred by BARRIER, as evidenced by invoices or other reasonable documentation,
in connection with the manufacture and delivery to SANICO of such Bulk,
including without limitation, BARRIER’s cost for any active pharmaceutical
ingredient incorporated into such Bulk and BARRIER’s cost to process such active
pharmaceutical ingredient into bulk melt extrudate.

 

p2 of 21



--------------------------------------------------------------------------------

  9. “Specifications” shall mean the specifications regarding the design,
characteristics, quality and Manufacturing and testing of Product as set forth
in the New Drug Application for the Product, or any applicable foreign
equivalent.

 

  10. “Third Party” shall mean a person or entity other than BARRIER or SANICO
or an Affiliate of either one.

 

  11. “Trademark” shall mean any trademark owned and registered by BARRIER or
its Affiliate and used by SANICO in the Manufacture of the Products, as
specified in Schedule A attached hereto.

Article 2: Undertaking

Subject to the terms and conditions of this Agreement, BARRIER desires that
SANICO Manufacture Products, and hereby grants SANICO the right to use the
Know-How for the sole purpose of SANICO performing its obligations under this
Agreement, and SANICO agrees to Manufacture the Products, thereby using the Know
How, in its own premises, for the exclusive purpose to deliver the Product to
BARRIER or a party designated by BARRIER.

Article 3: Delegation

 

  3.1. SANICO shall Manufacture the Products in accordance with and subject to
the terms and conditions as hereinafter set forth or as may hereafter be agreed
to in writing by the Parties.

 

  3.2. Nothing herein shall, by implication or otherwise, be construed as
granting to SANICO any license or authority to contract, subcontract or delegate
to any Third Party the obligations or responsibilities undertaken by SANICO
hereunder unless specifically agreed upon in writing.

 

  3.3. SANICO agrees to Manufacture the Products exclusively for BARRIER and for
subsequent exclusive delivery of Products to BARRIER or a party designated by
BARRIER and SANICO shall refrain from Manufacturing the Products for any Third
Party.

Article 4: Equipment, Machinery and Location

SANICO agrees to provide, at its own cost and expense, all equipment, machinery
and all labour necessary for the Manufacture of the Products and SANICO shall
maintain such equipment and machinery in good condition. SANICO will only use
such equipment and machinery that strictly complies with the quality
requirements and Specifications provided by BARRIER.

Any intended change in manufacturing equipment, location of the manufacturing
site or more in general any change in the manufacturing facilities that could
impact on regulatory approval and/or quality concerning the Manufacture of the
Products will be subject to BARRIER’s prior approval.

 

p3 of 21



--------------------------------------------------------------------------------

Article 5: Supply of Bulk and Materials

 

  5.1. BARRIER shall supply, or cause to be supplied, to SANICO, without cost,
the Bulk in such quantities as are necessary for the Manufacturing of the
Products in accordance with the Program of Manufacture as laid down in Article
10.1 of this Agreement and all such Bulk shall be used by SANICO exclusively for
the Manufacturing of the Product for BARRIER. All such Bulk shall at any stage
of the Manufacturing be and remain BARRIER’s sole and exclusive property.

 

  5.2. SANICO shall buy the Materials in such quantities as are necessary for
the Manufacturing of the Products in accordance with the Program of Manufacture
as laid down in Article 10.1 of this Agreement. SANICO shall only buy and use
the Materials in the Manufacturing of the Products, which strictly comply with
the quality requirements and Specifications supplied by BARRIER and from sources
approved in writing by BARRIER.

 

  5.3. SANICO shall be responsible for the quality, purity, identity and potency
of the Bulk and the Materials used in the Manufacture of the Products pursuant
to the procedures set forth in the Quality Agreement.

 

       With respect to the Bulk supplied by BARRIER or a party designated by
BARRIER, the above-mentioned responsibility of SANICO shall however only apply
if the Bulk have first been inspected and approved by SANICO as laid down in
Article 5.4 below, and any such inspection by SANICO is capable of detecting any
defect in the Bulk.

 

  5.4. Before using the Bulk supplied by BARRIER or a party designated by
BARRIER, SANICO shall inspect and test the Bulk for compliance with the agreed
upon Specifications for such Bulk and for this purpose SANICO shall use the test
procedures provided by BARRIER, copy of which, by way of approval, will be
signed by both Parties, whereupon it will become part of the Agreement. SANICO
will be responsible for conducting the necessary quality controls on Bulk and
for observing the test procedures.

 

       SANICO shall inform BARRIER in writing of any qualitative and/or
quantitative shortcomings of the supplied Bulk with respect to the
Specifications for such Bulk immediately after discovery, but not later than
twenty (20) days following receipt of a shipment of Bulk.

 

       In the event of a justifiable claim, BARRIER shall replace or cause to
have replaced such quantities of Bulk in the shortest possible time and dispose
of such defective Bulk at its own expense. Under no circumstances whatsoever
shall all or any portion of the Bulk in question be returned to BARRIER without
prior notice to Barrier and Barrier’s prior consent.

 

p4 of 21



--------------------------------------------------------------------------------

       SANICO shall not at any time be liable for any delay in deliveries of
quantities of the Product, where such delay has arisen as a result of the supply
by BARRIER or the party designated by BARRIER to SANICO of the Bulk, but SANICO
shall make all reasonable efforts to avoid any unreasonable delay.

 

       In the absence of written advice by SANICO as described hereabove, the
Bulk shall be deemed to be delivered in good and satisfactory condition.

Article 6: Manufacturing Responsibilities

 

  6.1. All Products Manufactured by SANICO under this Agreement shall be
Manufactured strictly in accordance with (i) the Specifications, (ii) cGMP and
(iii) all applicable laws, including, without limitation, the requirements of
the Food and Drug Administration of the United States.

 

       SANICO will maintain the high standards and precautions customary among
leading pharmaceutical manufacturers and shall comply with cGMP.

 

  6.2. SANICO shall perform in process and final quality control on the Products
in compliance with cGMP. BARRIER and SANICO will agree on process and quality
control instructions, prior to initiation.

 

       Furthermore, SANICO shall submit to BARRIER a validation protocol for
approval and shall validate the Manufacturing process according to the approved
validation protocol on three (3) consecutive full scale batches. The validation
protocol shall be duly signed off by BARRIER, once Barrier in its sole
discretion determines that such protocol is acceptable.

 

       SANICO shall prepare a validation report upon successful execution of the
protocol, and shall retain said report upon acceptance by Barrier.

 

       For each batch of Products, SANICO shall retain sample(s). Such sample(s)
and records shall be retained by SANICO for times consistent with all applicable
laws and regulatory standards at no additional cost to BARRIER and otherwise in
accordance with BARRIER’s instructions. Testing to investigate complaints shall
be performed as instructed by BARRIER and in accordance with the timing
specified in Article 6.4. SANICO shall follow the stability testing program as
instructed by BARRIER.

 

  6.3. Before making a batch of the Products available to BARRIER or the party
designated by BARRIER, SANICO shall undertake and will be responsible for the
final quality controls on the Products as specified in Article 6.2 here-above.

 

       For the purpose of determining the conformity of the Products to
Specifications and cGMP, SANICO shall forward, at SANICO’s costs, to BARRIER for
examination, a copy of SANICO’s batch production records accompanied with the
English translation of such records. SANICO shall not release any Product to
which such batch production records relate until it has received the approval of
BARRIER. BARRIER shall use its best efforts to provide approval, or notify
SANICO of BARRIER’s non-approval within thirty (30) working days after receiving
said batch records.

 

p5 of 21



--------------------------------------------------------------------------------

       The same procedure shall be followed for each additional batch of
Products manufactured by SANICO until BARRIER, by written communication,
releases SANICO from the necessity of sending said batch records.

 

       It is expressly understood that this Article 6.3 is not intended to
relieve SANICO from its responsibility for following cGMP and meeting the
established standards.

 

  6.4. Should a batch of Products or any of the Products fail to conform to the
Specification or otherwise fail to meet the established standards of quality or
should the Products, manufactured by SANICO, not comply with the established
processing and packaging instructions, BARRIER shall inform in writing SANICO of
the alleged shortcomings within twenty (20) working days after receiving said
batch records. A final report shall be provided to SANICO within thirty
(30) working days after receiving said batch records. SANICO shall replace, at
its own cost and expense, any non-conforming Product. In addition, with respect
to any Bulk required by SANICO in order to replace any non-conforming Product,
BARRIER shall provide such Bulk to SANICO and SANICO shall provide to BARRIER a
credit against future invoices in the amount of the Replacement Value of such
Bulk.

 

       In case a batch of Products or any of the Products fails to meet the
above-mentioned established standards of quality due to faults in the
instructions or Specifications submitted by BARRIER, BARRIER shall bear all
costs at agreed commercial prices related to the reprocessing or replacing, if
so requested by BARRIER, of such batch of Products.

 

  6.5. SANICO shall observe and comply with all applicable laws, ordinances,
codes and regulations of government agencies, including but not limited to,
federal, state, municipal and local governing bodies having jurisdiction with
respect to the conduct of work toward the Manufacture of the Product.

 

       SANICO shall maintain all government permits and licenses, including but
not limited to, health, safety and environmental permits, necessary for the
conduct of the activities and procedures that BARRIER undertakes pursuant to
this Agreement. In no event, shall SANICO be forced to maintain its facility or
manufacture the product in a manner which violates the applicable laws and
regulations.

 

  6.6. SANICO warrants that it does not and will not, during the term of this
Agreement, or any extension or renewal thereof, manufacture or otherwise handle
any beta lactam containing antibiotics or any other products generally
recognized as dangerous or toxic in the same plant or facility as that in which
Products are Manufactured except with the prior written consent of BARRIER.
Should BARRIER give such consent, SANICO agrees to keep such products completely
separate from the Materials, Bulk and the Products. SANICO’s failure to strictly
comply with the terms of this provision shall entitle BARRIER to cancel this
Agreement immediately upon written notice to SANICO.

 

  6.7.

For changes to the Specifications that are required by law or by medical or
scientific concerns as to the toxicity, safety and/or efficacy of the Products
(collectively, “Required Changes”), the parties shall cooperate in making such
changes in a timely

 

p6 of 21



--------------------------------------------------------------------------------

 

fashion. For changes to the Specifications that are not Required Changes
(collectively, “Discretionary Changes”) the parties must both agree to such
Discretionary Changes and shall, to the extent commercially reasonable,
cooperate in making such changes, and SANICO agrees that it shall not
unreasonably withhold its consent to such Discretionary Changes. All costs
associated with Required Changes shall be borne by BARRIER, except for those
changes that SANICO will be able to utilize for any other products it is then
producing, in which case SANICO shall share the costs of such changes equally.
All costs associated with Discretionary Changes shall be borne by the party
requesting such change.

 

  6.8. SANICO shall conduct and document an evaluation annually of the product
quality standards in accordance with cGMP (21CFR211.180(e)) as of the Effective
Date.

Article 7: Warehousing

 

  7.1. SANICO shall provide adequate and safe storage (i) for all Bulk,
Materials and samples as shall be reasonably required at any given time for the
Manufacturing operations hereunder and (ii) for all Products pending delivery to
BARRIER or a party designated by BARRIER.

 

  7.2. SANICO shall store the Bulk, Materials and Products in facilities adapted
to the Bulk, Materials and Products and in compliance with applicable legal
requirements and cGMP. The location of SANICO’s warehouse in which the Bulk,
Materials and Products are stored, must at all times be known to and previously
approved by BARRIER.

 

  7.3. While in its possession, SANICO shall keep all Bulk, Materials and
Products owned by BARRIER insured, at SANICO’s expense, for their Replacement
Value against any loss or damage, including but not limited damages and losses
attributable to fire, theft, etc. SANICO is not liable for loss or damages
during transport. SANICO shall provide BARRIER with a copy of the certificate of
insurance evidencing such insurance coverage upon BARRIER’s reasonable request.
Liability during transport rests solely upon BARRIER.

 

       BARRIER will provide SANICO with the necessary figures to allow SANICO to
obtain adequate insurance cover for the Bulk.

Article 8: Labeling and Packaging

SANICO shall label and package the Products in accordance with the instructions
transmitted by BARRIER to SANICO. SANICO shall not make use of such labels,
packages and Trademarks for other products.

Article 9: Quality Assurance

During the term of this Agreement, SANICO’s factory and premises, processing,
packaging and storage operations, may during reasonable business hours be
inspected by BARRIER or by a person appointed by BARRIER. During such
inspection, the appointed person is entitled to take samples from current
production batches of the Products and submit these to BARRIER for control.

 

p7 of 21



--------------------------------------------------------------------------------

Should, in the opinion of BARRIER, SANICO’s premises, and/or the batches
submitted to Barrier’s control in the previous paragraph, not comply with
Specifications or BARRIER’s standards of quality, BARRIER shall have the right
to terminate this Agreement, without incurring any liability, provided that
SANICO would have failed within thirty (30) days after having been notified of
such situation, to agree with BARRIER to a plan and the timing to remedy
corrective action and/or if it would appear at the occasion of a subsequent
inspection, the premises of SANICO would still not comply with the BARRIER
standards of quality. The corrective action plan to be agreed upon shall
stipulate that all corrective action be performed within ninety (90) days of
such notice, except for such corrective action which could not reasonably be
completed within such ninety (90) day time period for which the corrective
action plan shall provide a time frame for completion. This paragraph is not
intended to restrict immediate corrective action by SANICO where possible.

Article 10: Program of Manufacturing and delivery of Products

 

  10.1. SANICO agrees to Manufacture such quantities of the Product as are
specified in written orders submitted from time to time to SANICO by BARRIER or
a party designated by BARRIER.

 

 

    

On or prior to the tenth (10th) calendar day of each month, BARRIER shall
provide to SANICO a commercially reasonable rolling non-binding forecast of
Products for the twelve months following the month in which such forecast is
submitted, provided that the first three (3) months of each forecast shall
constitute a binding firm order. It is agreed to and understood that any
forecasts for amounts of Product that could be Manufactured with the amount of
Bulk being supplied to Barrier by Abbott GmbH & Co. KG (or its affiliate) during
such twelve month period, shall be deemed “commercially reasonable”.

 

       Within fourteen (14) days from receipt of BARRIER’s orders, SANICO shall
confirm its acceptance hereof, in writing, indicating at the same time the
approximate production week and the confirmed delivery date, such delivery date
in no case being later than eight (8) weeks following the order placed by
BARRIER; provided that SANICO will accept all firm orders that are “commercially
reasonable.”

 

       Both Parties understand that a timely production and delivery schedule of
the Products (including samples) is essential. In this respect SANICO undertakes
that it shall use its best efforts to prevent any delay in the agreed upon
production and delivery schedule, unless prevented by force majeure.

 

  10.2. The Products shall be delivered on the basis EX WORKS SANICO Turnhout
(Incoterms 2000).

 

p8 of 21



--------------------------------------------------------------------------------

Article 11: Manufacturing Price

 

  11.1. In consideration of the Manufacturing activities undertaken by SANICO,
SANICO will be paid a toll manufacturing fee per unit.

 

  11.2. The toll-manufacturing fee to be paid by BARRIER to SANICO will be as
set forth on Schedule B attached hereto.

 

       SANICO shall have the right to increase the toll-manufacturing fee upon
each increase of minimum *** of the production costs. Parties agree that changes
can only be caused by a change of the relevant market price(s) of the Materials
or changes in volumes, labour costs, energy costs and overheads, duties or
currency rates. Fee increases have to be documented and demonstrated by SANICO.
SANICO shall share with BARRIER its information about the price development of
any such components and at the request of BARRIER substantiate any such price
development.

 

       The thus adjusted fee shall apply to all orders for Product placed
thereafter. For convenience, no more than one adjustment of the
toll-manufacturing fee per year shall be made and on at least three (3) months
written notice from SANICO to BARRIER.

 

  11.3. BARRIER shall pay SANICO by bank transfer in Euros within thirty
(30) days from date of the invoice. Invoices will be sent at the time of
shipment of Product, but no later than thirty (30) days after the date of
forwarding of the copy of SANICO’s batch production records to BARRIER for
examination as provided in article 6.3. Invoices will be sent no more frequently
than monthly.

 

  11.4. In addition to the Manufacturing activities to be performed hereunder,
the parties also agree that SANICO shall perform the activities described on
Schedule C attached hereto and BARRIER shall pay SANICO the amounts set forth on
Schedule C with respect to such activities.

Article 12: Losses of Bulk

SANICO warrants that a minimum yield will be achieved using the Bulk supplied by
BARRIER. Yield is defined as the relation between the Bulk content of the
Products manufactured over a certain time span (calculated at nominal
concentration and, if applicable, nominal fill), and the actual quantity of Bulk
used to manufacture such quantity of Products. At the end of each calendar year,
the actual yield achieved by SANICO will be compared to the minimum yield agreed
upon. SANICO will prepare for BARRIER an explanation, by work order number, of
all variances. If SANICO has used more Bulk than required to achieve the minimum
yields, SANICO will reimburse BARRIER for the excess quantity of Bulk used.
Parties agree that for specific manufacturing orders BARRIER may provide SANICO
with instructions that result in a yield which is lower than the agreed upon
minimum yield. SANICO will not have to reimburse BARRIER for Bulk lost when
manufacturing Product in accordance with these specific manufacturing orders.

In the event that SANICO is required to reimburse BARRIER for Bulk under this
provision, the amount of the reimbursement to BARRIER will be BARRIER’s
Replacement Value for the Bulk consigned by BARRIER to SANICO.

 

p9 of 21



--------------------------------------------------------------------------------

The initial minimum yield will be defined after the manufacturing of three
commercial batches, not counting the validation batches. The parties hereto will
afterwards periodically review the minimum yields on a yearly basis.

Article 13: Licenses from Competent Authorities

 

  13.1. Except as provided under Article 13.2 hereafter, SANICO will be
responsible for securing, at its own account, all the licenses necessary for
SANICO to Manufacture the Product hereunder, including without limitation, those
required to permit Barrier to sell such Product in the United States and Canada.

 

       BARRIER acknowledges that SANICO, as of the Effective Date, does not have
the licenses necessary for the manufacturing of products that are destined for
the territory of the United States or Canada. SANICO shall use its best efforts
to obtain such licenses. In furtherance thereof, in the third quarter of 2008,
SANICO shall permit BARRIER to perform a mock pre-approval inspection (the
“Initial Inspection”) with an independent auditor chosen in mutual agreement by
both Parties (the “Independent Auditor”). Barrier shall have the right to have a
representative of Barrier accompany the Independent Auditor during any
inspection performed by the Independent Auditor. If, in the opinion of the
Independent Auditor, SANICO would not be able obtain the necessary licenses
assuming the pre-approval inspection by the FDA were performed at the time of
the Initial Inspection (referred to herein as a “failure to pass”), then the
parties shall discuss in good faith and agree upon a plan for correcting any
deficiencies cited by the Independent Auditor prior to November 1, 2008. Since
the pre-approval inspection by the FDA is assumed to be performed in the first
quarter of 2009, it is agreed upon that the FDA readiness of SANICO will be
assessed taking into account all of the then present plans and time schedules
for changes and improvements to be completed prior to January 1, 2009. If SANICO
fails to pass the Initial Inspection, then on or about November     , 2008, the
Independent Auditor may perform a second mock pre-approval inspection (the
“Second Inspection”). The fees and costs of the Independent Auditor shall be
borne by BARRIER.

 

       If SANICO fails to pass the Second Inspection, then BARRIER may, at its
option, terminate this Agreement as to those provisions of this Agreement that
relate to those Products that are destined for the territory of the United
States or Canada, in which case, this Agreement shall be deemed amended to the
minimum extent. In addition if BARRIER determines to transfer Manufacturing to a
licensed third party, then SANICO shall use its best efforts to assist BARRIER
in transferring the Manufacturing and all Know-How to a licensed third party of
BARRIER’s choosing. Notwithstanding the foregoing, if SANICO’s failure to pass
the Second Inspection is due to force majeure or directly as a result of failure
to comply with laws, rules or regulations that don’t exist as of the Effective
Date, then the Parties shall discuss in good faith (i) a plan to comply with
such newly enacted laws, rules or regulation, (ii) a reasonable extension of the
time period for such compliance and (iii) a fair and equitable allocation of the
costs of such compliance.

 

  13.2. BARRIER or a party designated by BARRIER will be responsible for
obtaining, at its own costs, the marketing authorization for the Product with
the applicable regulatory authorities as required by the applicable laws.

 

p10 of 21



--------------------------------------------------------------------------------

  13.3. SANICO and BARRRIER shall cooperate, to the extent either party
possesses relevant information, in obtaining all relevant permits, licenses,
registrations, certificates, approvals and other forms of authorizations.

 

  13.4. The parties hereto acknowledge that in order to obtain the marketing
authorization for the Product, the regulatory authorities of certain countries
may request a separate agreement between the manufacturer of the Product and the
holder of the marketing authorization of the Product for the purpose of assuring
regulatory compliance in general and compliance with the Good Manufacturing
Practices and Good Distribution Practices in particular. In furtherance thereof,
the parties shall, execute a mutually agreeable quality agreement (a “Quality
Agreement”) as soon as practicable following the Effective Date, but in all
events no later than ninety (90) days following the Effective Date.

 

       SANICO agrees to enter into such other agreements with BARRIER or a party
designated by BARRIER substantially in the form of the Quality Agreement. In
common agreement, this model can be adapted, by mutual agreement in writing, in
order to comply with the local regulatory requirements.

 

       It is hereby understood that such agreements shall under no condition
change the rights and obligations of the Parties, as contained in this
Agreement, and the terms and provisions of this Agreement shall always prevail
over such agreements.

Article 14: Records and reports

 

  14.1. If requested by BARRIER, SANICO shall render periodical reports to
BARRIER, but no more frequently than monthly, in such forms as BARRIER shall
specify, accounting for the disposition of all Bulk and Materials, including the
numbers of Products manufactured and still on hand and the amounts of Bulk and
Materials still on hand.

 

       In support of the foregoing, SANICO shall maintain separate records
showing opening and closing inventories of all Bulk and Materials relating to
the Products, all semi-finished and finished Products.

 

  14.2. During the term of this Agreement, representatives of BARRIER will have
the right to inspect and to have access during reasonable business hours, to
such records separately kept by SANICO as are necessary to verify the accuracy
of the reports made by SANICO. Such representatives may take photographic and
other excerpts from such records.

Article 15: Confidentiality

 

  15.1. It is expressly agreed that all disclosures, explanations and Know-How
imparted to SANICO under this Agreement are submitted for SANICO’s use only in
complying with its obligations under this Agreement and in strict confidence,
and shall be returned to BARRIER when SANICO’s Manufacturing responsibilities
are discontinued.

 

       Such Know-How shall be disclosed to SANICO’s personnel only on a strict
need-to-know basis after being informed of the confidential nature of such
Know-How and SANICO shall be responsible for any failure of such personnel to
comply with the confidentiality obligations contained herein.

 

p11 of 21



--------------------------------------------------------------------------------

       SANICO shall not disclose any Know-How or the subject matter thereof to
any Third Party without prior written consent of BARRIER, except and to the
extent that SANICO can show that such Know-How:

 

  (a) was known to SANICO prior to disclosure hereunder; or

 

  (b) was in the public domain or the subject of public knowledge at the time of
disclosure hereunder by BARRIER; or

 

  (c) becomes part of the public domain or the subject of public knowledge
through no act or default of SANICO; or

 

  (d) becomes available to SANICO from a Third Party otherwise than in a breach
of a legal obligation of confidentiality to BARRIER in respect thereof.

 

       The obligation of secrecy contained in this Article shall survive the
termination of this Agreement.

 

  15.2. Know-How, information or data of whatever nature disclosed by BARRIER to
SANICO shall be used solely for the purpose of enabling SANICO to Manufacture
and package the Product and to deliver the ordered quantities of Product to
BARRIER.

Article 16: Trademarks, Trade Names and Label and Package Design

Except insofar as necessary to Manufacture Product pursuant to this Agreement,
SANICO acknowledges that it neither has nor shall secure by this Agreement or by
its acts during the continuance of this Agreement any right or license in or to
any Trademarks, symbols and trade names, whether or not registered, or to any
labeling or packaging designs, used by BARRIER or its Affiliates or sublicensees
in connection with any Product.

Title to all such Trademarks, symbols and trade names, and the right to use such
designs, shall at all times remain vested in BARRIER or its Affiliates or
sublicensees. Following any expiration or termination of this Agreement, SANICO
shall not use any of such trademarks, symbols, trade names or designs in any
way.

Article 17: Intellectual Property Rights

BARRIER represents that to the best of its current knowledge the Manufacture of
the Products under Trademark does not infringe the intellectual property rights
of any Third Party. In the event of a suit or claim by such Third Party, SANICO
shall promptly inform BARRIER of such claim or suit.

BARRIER agrees to hold SANICO harmless from claims made by any such Third Party
against SANICO and shall indemnify all direct damages accorded by a final,
unappealable court decision or through a final settlement and any out-of-pocket
expenses incurred by SANICO with regard to such claims, thereby excluding any
other claims on the part of SANICO, such as but not limited to lost profits or
any other similar compensation, and

 

p12 of 21



--------------------------------------------------------------------------------

provided that the alleged infringement is not due to SANICO’s breach of any
warranty made under this Agreement or its failure to comply with BARRIER’s
instructions regarding such suit or claim.

The above-mentioned indemnity obligation shall extend to damages materialised
after the termination of this Agreement but during the normal shelf life of the
Products in question manufactured by SANICO during the term of this Agreement.

Article 18: Liability for Materials and Products

 

  18.1. Liability, especially Product Liability, shall be allocated among the
parties according to Belgian law.

 

  18.2. SANICO shall defend, indemnify and hold BARRIER harmless from and
against all Third Party claims and will indemnify BARRIER for all direct
damages, costs and expenses related thereto, arising out of or resulting from
the defectiveness of the Products due to any action attributable to SANICO’s
failure to comply with its obligations under this Agreement or breach of any
warranty made hereunder.

 

       The above-mentioned indemnity obligation shall extend to damages
materialised after the termination of this Agreement but during the normal shelf
life of the Products in question manufactured by SANICO during the term of this
Agreement. SANICO’s maximum liability for indemnification shall be limited to a
maximum of 1 million Euro per claim per year or such higher amount as permitted
by SANICO’s then existing insurance coverage.

 

       SANICO’s insurer will not use his rights of recourse.

 

  18.3. BARRIER shall defend, indemnify and hold SANICO, harmless from and
against all Third Party claims and will indemnify SANICO for all direct damages,
costs and expenses related thereto, arising out of or resulting from the
Products or their marketing, sale, clinical testing, clinical use or other use
(or misuse), including any defect, failure to warn or other products liability
claims, except to the extent SANICO is required to indemnify BARRIER under
Article 18.2 of this Agreement. BARRIER’s insurer will not use his rights of
recourse.

 

       The above-mentioned indemnity obligation shall extend to damages
materialised after the termination of this Agreement but during the normal shelf
life of the Products in question manufactured by SANICO during the term of this
Agreement.

 

  18.4. In no event shall either Party be liable towards the other Party for any
indemnification other than as respectively provided under Article 18.2 and 18.3
or for any consequential, special, indirect or punitive damages whatsoever,
including but not limited to financial loss or lost profits, except to the
extent such damages were caused by gross negligence or willful misconduct of the
other Party.

 

  18.5. Both Parties shall maintain insurance coverage consistent with the
normal business practices and adequate to cover the risks as specified under the
aforementioned provisions of Article 18 and shall, upon request of the other
Party, provide each other with certificates of insurance attesting to the
existence of such insurance. However, it is understood and agreed that the
furnishing of such insurance cover will not relieve either Party of its other
obligations under this Agreement.

 

p13 of 21



--------------------------------------------------------------------------------

Article 19: Term

 

  19.1. Unless sooner terminated as hereinafter provided, this Agreement shall
continue in full force and effect for a period of three (3) years following the
date of invoice for the first commercial batch and shall thereafter
automatically be renewed for successive periods of two (2) year each, provided
this Agreement has not been terminated by either Party eighteen (18) months
prior to the expiration of said three (3) year period or said successive two
(2) year period, whichever is applicable. For purposes of determining the term
pursuant to this Section 19.1, validation batches shall not be considered the
“first commercial batch.”

 

  19.2. Termination of this Agreement pursuant to Article 19.1 shall not entitle
either Party to claim or seek indemnification, or any other form of damage or
otherwise, make any claim against the terminating Party by reason or at the
occasion of such termination. Neither Party will in any way be entitled at any
time to any sum or right whatsoever from a Party terminating under Article 19.1
other than those which might be payable to it if and when clearly and expressly
provided for under the Agreement.

Article 20: Termination

 

  20.1. Either Party may, at its option and by written notice, terminate this
Agreement and all rights hereunder of the other Party shall ipso facto cease:

 

  a) should the other Party default at any time in making any payment (other
than payments that are the subject of a good faith dispute, so long as such
party pays the amount not in dispute) or making any report required under this
Agreement, or should make any false report or commit any breach of any covenant
or agreement herein contained, and should fail to remedy such default, correct
such report, or remedy such breach, within thirty (30) days after receipt of
written notice thereof by the first Party; or

 

  b) should a dissolution of the other Party occur, should the other Party
pretend or attempt a transfer or assignment of this Agreement, should either
Party become insolvent; should the other Party make a voluntary or involuntary
general assignment of its assets for the benefit of creditors; should any
petition in bankruptcy be filed by or against the other Party; should receiver
or trustee be appointed for all or any part of the other Party’s property.

 

       Waiver by either Party of any single default or breach or succession or
defaults or breaches by the other Party shall not deprive the waiving Party of
any right to terminate this Agreement arising out of any subsequent default or
breach.

 

 

20.2.

Either Party may, at its option and by written notice, terminate this Agreement
if the U.S. FDA does not approve a new drug application for the Product on or
before the fifth (5th) anniversary of the Effective Date; provided that SANICO
shall not have such right if the failure to obtain such approval by such date is
in whole or in part attributable to SANICO’s failure to pass an FDA inspection.

 

p14 of 21



--------------------------------------------------------------------------------

Article 21: Effects of Termination

 

  21.1. Upon termination of the present Agreement for any reason, SANICO shall:

 

  a) immediately cease and refrain from Manufacturing the Products;

 

  b) immediately cease, upon termination and thereafter, the use of any Know-How
imparted to SANICO and SANICO shall not disclose to others said Know-How;

 

  c) immediately return to BARRIER all Know-How placed at its disposition;

 

  d) immediately render adequate and final accounts to BARRIER with respect to
any transaction under the present Agreement to which it has not yet rendered an
accounting to BARRIER. Payment of such invoice is subject to the provision of
Article 11.3.

 

  21.2. All Bulk and/or Materials supplied by BARRIER to SANICO shall upon
termination or expiration of this Agreement be returned to BARRIER or its
designee. Furthermore, BARRIER or a party designated by BARRIER may at its
option (i) require SANICO to complete any Manufacture of the Products and the
completion of that Manufacture shall remain subject to the conditions of this
Agreement or (ii) purchase SANICO’s stock of Product at cost price (plus 10%
markup for handling fee) and SANICO’s stock of Materials at the in-warehouse
cost price (plus 10% markup for handling fee) provided that Product and
Materials are of good saleable quality.

 

 

21.3.

If Barrier or its licensee or assignee does not commence commercializing the
Product prior to the fifth (5th) anniversary of the Effective Date (other than
due to SANICO’s failure to pass an FDA inspection), then within sixty (60) days
following such anniversary, BARRIER will pay to SANICO an amount equal to ***
Euros to cover for the FDA-costs incurred by SANICO due to present Agreement.

Article 22: Force Majeure

Neither Party hereto shall be liable to the other Party for failure or delay in
meeting any obligation hereunder due to unexpected circumstances beyond such
Party’s reasonable control, such as but not limited to, strikes, lockouts, acts
of God, riots, war, fire, flood, embargoes, failure of power, acts of government
or of any agency, provided that the Party affected shall immediately inform the
other Party about the cause of such delay. The Party so affected shall use its
best efforts to eliminate, cure and overcome any such causes and resume
performance of its covenants with all possible speed.

Article 23: Miscellaneous

No damages shall be owned by either Party to the other by reason of this
Agreement or any part of it being held invalid or void at any future time by
acts of legislation.

Neither Party shall assign or otherwise dispose of the whole or any part of its
rights under this Agreement without the prior written consent of the other
Party, provided that BARRIER may, without the prior written consent of SANICO,
assign this Agreement to any party that (a)

 

p15 of 21



--------------------------------------------------------------------------------

acquires all or substantially all or the stock or assets of Barrier or
(b) acquires, whether by license, divestiture or otherwise, all or substantially
all of Barrier’s assets which are the subject matter of this Agreement.

Neither Party nor its employees or representatives are under any circumstances
to be considered as employees or agents or representatives of the other Party.
They have no authority or power to bind the other Party or contract in the other
party’s name.

Save as required by law no announcement or circular in connection with the
subject matter of this Agreement shall be made by or on behalf of SANICO or
BARRIER without the prior approval of the other Party, such approval not to be
unreasonably withheld or delayed.

Article 24: Entire Agreement

The present Agreement cancels and supersedes all agreements of any kind related
to the subject matter of this Agreement between SANICO and BARRIER entered into
prior to the Effective Date of this Agreement.

Article 25: Notices

Any notice required under this Agreement shall be made in writing either by
registered mail, an internationally recognized overnight courier, telex or
facsimile to SANICO and to BARRIER at their respective addresses first above
written or as subsequently changed by notice duly given. Notwithstanding the
above all correspondence with regard to the Termination of this Agreement shall
be by registered mail or by an internationally recognized overnight courier.
Notices by registered mail are deemed to be given after three (3) days of
mailing. Notices by internationally recognized overnight courier are deemed to
be given one business day following deposit with such courier. Notices by telex
or facsimile shall be deemed to be given on the date on which such notice has
been given.

Article 26: Applicable law

This Agreement shall be governed by and construed in accordance with the
substantive laws of Belgium. The Parties hereto shall attempt to settle any
dispute arising out of or relating to this Agreement in an amicable way. In the
event that such attempts should fail, then the Parties hereto agree to submit
such dispute to the exclusive jurisdiction of the Courts of Turnhout, Belgium,
and agree it shall be subject to Belgian law with the exclusion of its conflict
of law rules to the extent that these would refer to foreign law.

Article 27: Headings

The section headings in this Agreement are for convenience only and shall not in
any way affect the meaning or interpretation of this Agreement.

 

p16 of 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SANICO and BARRIER have caused this instrument to be
executed in duplicate by their respective duly authorized officers.

 

ATTEST:     BARRIER THERAPEUTICS, INC.      

/s/ Al Altomari

By  

 

    By Al Altomari (title)     Chief Operating Officer ATTEST:     SANICO NV    
 

/s/ Marcel Fleerackers

      By Marcel FLEERACKERS       CEO

 

p17 of 21



--------------------------------------------------------------------------------

Schedule A

Pursuant to the Definitions of Article 1 of the Third Party Manufacturing
Agreement, the following dosage forms containing Bulk as active ingredient,
under Trademark and under BARRIER label, will be considered as Product under the
terms of the above-mentioned Agreement:

 

Bulk

  

Trademark

  

Presentation

Itraconazole / HPMC

Meltextrudate (***)

   Hyphanox    White to slightly grey oblong biconvex tablets with inscription
“BARRIER” on one side and “It 200” on the other side

 

p18 of 21



--------------------------------------------------------------------------------

Schedule B

SANICO will charge Barrier Therapeutics for commercial packs of 30 tablets as
follows:

 

PE bottle with pressure seal      € ***   Glass bottle with alu induction seal
     € ***   Trilayer 3 blisters*      € ***   Pentalayer 3 blisters*      € ***
  Alu/alu 3 blisters*      € ***   Bulk coated tablets (not blisters or in 30
bottle count      € ***  

 

* 3 blister packets with each packet containing 10 individually blistered
tablets

Each commercial bottle pack with seal, individual box, label, insert, drying
agent and tampon.

Each commercial blister pack with individual box and insert.

One presentation per batch.

Production campaigns of two batches at least or as otherwise mutually agreed.

Prices valid until December 31, 2007 and subject to increase according to
article 11.2

 

p19 of 21



--------------------------------------------------------------------------------

Schedule C

The following document summarizes the offer of SANICO and Barrier’s acceptance
of the offer of SANICO with relation to the development, registration batch
production, validation, commercial production and stability studies of
itraconazole 200mg film-coated tablets.

Technology Transfer

Technology transfer will be the responsibility of SANICO and includes the
following activities:

 

  1. Environmental, health and safety assessment

 

  2. Analytical methods, including cleaning method, transfer protocol review,
approval and execution, report review and approval.

 

  3. Development of documentation for SANICO’s systems such as quality
standards, test methods and bill of materials

 

  4. Development of packaging configuration for blisters and bottles

 

  5. Development of batch records for all stability batches

 

  6. Cleaning validation assessment for all the equipment involved with
itraconazole.

 

  7. Cleaning validation for all the equipment involved with itraconazole.

 

  8. Regulatory support for all marketing applications, if required.

 

  9. Project management of all phases of project through commercial launch.

 

  10. Development of stability and validation batch protocols/reports.

 

  11. Manufacturing of feasibility batches.

 

  12. Manufacturing and packaging of stability batches.

 

  13. Technical support during manufacturing of batches.

Validation Batches

SANICO will manufacture, fully package and document three (3) consecutive
full-scale validation batches. SANICO will supply all Materials and Barrier
Therapeutics will provide the necessary Bulk.

Barrier will pay SANICO the agreed commercial price for these batches plus an
additional single charge of €*** upon delivery of an acceptable final report.

SANICO will conduct stability studies on these three validation batches for a
cost of €*** per lot due at the initiation of stability, assuming 7 tests/ 11
pulls/1 dosage/1 package configurations per lot. Stability conditions will be:
25 + 2 degrees C/60 + 5% relative humidity

 

p20 of 21



--------------------------------------------------------------------------------

Commercial Stability

Each year SANICO will place one lot of each package type of itraconazole
film-coated tablets on long-term stability in accordance with FDA and ICH
guidelines (25 + 2 degrees C/60 + 5% relative humidity – 7 tests/5 pulls/1
dosage/2 package configurations). Barrier Therapeutics will pay SANICO €*** per
lot at the initiation of stability.

Should any registration batch, validation batch or commercial stability batch
manufactured by SANICO pursuant to this Schedule C (each a “Batch”) fail to
conform to the Specification or otherwise fail to meet the established standards
of quality or should a Batch, manufactured by SANICO, not comply with the
established processing and packaging instructions, SANICO shall replace, at its
own cost and expense, any such non-conforming Batch. In addition, with respect
to any Bulk required by SANICO in order to replace any non-conforming Batch,
BARRIER shall provide such Bulk to SANICO and SANICO shall provide to BARRIER a
credit against future invoices in the amount of the Replacement Value of such
Bulk.

 

p21 of 21